Name: Council Decision (EU) 2019/811 of 13 May 2019 appointing a member, proposed by the Italian Republic, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2019-05-21

 21.5.2019 EN Official Journal of the European Union L 133/12 COUNCIL DECISION (EU) 2019/811 of 13 May 2019 appointing a member, proposed by the Italian Republic, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 16 October 2018, by Council Decision (EU) 2018/1574 (4), Mr Luciano D'ALFONSO was replaced by Mr Giovanni LOLLI as a member. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Giovanni LOLLI, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed as a member of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Mr Marco MARSILIO, Presidente della Regione Abruzzo. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 May 2019. For the Council The President F. MOGHERINI (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2018/1574 of 16 October 2018 appointing a member, proposed by the Italian Republic, of the Committee of the Regions (OJ L 262, 19.10.2018, p. 60).